     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.781 Page 1 of 21



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARCUS BRICENO,                                          Case No.: 3:16-cv-01665-JAH-AGS
      CDCR #AU-0333,
12
                                              Plaintiff,       ORDER: (1) GRANTING IN PART
13                                                             AND DENYING IN PART
      vs.                                                      DEFENDANT WILLIAMS’ MOTION
14
                                                               FOR SUMMARY JUDGMENT
      BLAKE WILLIAMS; CHRIS
15                                                             PURSUANT TO
      CUMMINGS,
                                                               Fed. R. Civ. P. 56; AND (2) ISSUING
16                                        Defendants.          ORDER TO SHOW CAUSE WHY
17                                                             DEFENDANT CUMMMINGS
                                                               SHOULD NOT BE DISMISSED
18
19                                                             [ECF No. 77]
20
             Currently before the Court is a Motion for Summary Judgment filed pursuant to
21
      Fed. R. Civ. P. 56 by Defendant Blake Williams (“Williams”) (ECF No. 77). After he
22
      was notified of the requirements for opposing summary pursuant to Rand v. Rowland,
23
      154 F.3d 952, 962-63 (9th Cir. 1998) (ECF No. 93), Plaintiff filed his Opposition
24
      (“Opp’n”) (ECF No. 94). Williams has filed his Reply (ECF No. 95). 1
25
26
27    1
       Plaintiff also filed an Opposition prior to the Court’s issuance of the Rand Order (ECF No. 91) and
      Williams had filed a Reply to this first Opposition (ECF No. 92). The Court will consider both
28
      oppositions and replies in ruling on the pending Motion for Summary Judgment.
                                                           1
                                                                                        3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.782 Page 2 of 21



1            While the motion was initially calendared before Magistrate Judge Andrew
2     Schopler, the Court has determined that this Motion for Summary Judgment is suitable
3     for disposition upon the papers without oral argument and that no Report and
4     Recommendation from Magistrate Judge Schopler is necessary.
5            For the reasons explained, the Court GRANTS in part, and DENIES in part,
6     Williams’ Motion for Summary Judgment. (ECF No. 77.) In addition, the Court issues
7     an Order to Show Cause (“OSC”) why Defendant Cummings should not be dismissed for
8     failing to prosecute.
9     I.      Procedural Background
10           On June 27, 2016, Plaintiff filed a Complaint under 42 U.S.C. § 1983 alleging that
11    Williams violated his Fourteenth Amendment 2 rights when he used excessive force
12    against him during his arrest on September 19, 1013. (See ECF No. 1.) On December
13    20, 2016, the Court granted Plaintiff leave to proceed in forma pauperis (“IFP”), screened
14    his Complaint pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A, and directed U.S.
15    Marshal service on his behalf. (See ECF No. 6.) Defendant Williams filed an Answer to
16    Plaintiff’s Complaint on December 3, 2018. (See ECF No. 35.) Defendant Cummings
17    has not been served or appeared in this matter. (See ECF No. 30.)
18    II.    Plaintiff’s Claims 3
19           Plaintiff claims Williams stopped Plaintiff on September 13, 2019 and asked him
20    for identification. (See Compl. at 1, 3.) Plaintiff claims he “offered his [identification]”
21    but he was “grabbed and pushed, yanked around for no reason at all.” (Id. at 3.) Plaintiff
22    “had his right hand wrapped, stitched up” and his left arm “had stitches and a pick line
23    which is used for medical reasons.” (Id.) Plaintiff alleges Williams “didn’t want to
24    understand he was hurting Plaintiff.” (Id.)
25
26
      2
        While Plaintiff purportedly brings this action pursuant to the Fourteenth Amendment, his claims are
27    more appropriately analyzed under the Fourth Amendment. See Graham v. Connor, 490 U.S. 386, 395
      (1989)
28    3
        These allegations are those set forth in Plaintiff’s Complaint against Williams.
                                                        2
                                                                                       3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.783 Page 3 of 21



1            Plaintiff claims that Williams told him he was “able to leave at any time” but when
2     Plaintiff “ran, he chased him.” (Id.) Plaintiff alleges he “ran for his life” after being
3     “grabbed and yanked around” and “punched by Blake Williams.” (Id.) Plaintiff alleges
4     he was in “no way a threat to him. (Id.)
5            Plaintiff seeks monetary and punitive damages. (See id. at 7.)
6     III.   Defendant’s Claims
7            On September 19, 2013, Williams, a San Diego Police Department (“SDPD”)
8     Officer, was “driving an assigned marked patrol vehicle in the Encanto area, which is
9     known for its gang violence and high volume of narcotics.” (See Def.’s P&As in Supp. of
10    Mot. for Summ. J. [hereafter “Def.’s P&As”], ECF No. 77-3 at 3, citing Declaration of
11    Blake Williams [hereafter “Williams Decl.”], at ¶ 5.) Williams “noticed a male and
12    female on the west curb line in between a motorhome and truck” on “63rd street, south of
13    Imperial Avenue.” (Williams Decl. at ¶ 5.) Williams, “[s]uspecting that there may have
14    been some narcotic transaction occurring,” approached the male [later identified as
15    Plaintiff] who “made eye contact” with Williams. (Id.) Williams observed Plaintiff
16    “turn[ing] away” and “appear[ing] to be hiding something behind the parked truck.” (Id.)
17           Williams was wearing a radio and there is a copy of radio transmissions “relating
18    to the contact with Mr. Briceno which occurred on September 19, 2013.” (Id., citing ECF
19    No. 77-5, Ex. 3.) Williams believes the “recording has Mr. Briceno saying, “Dude, I
20    ain’t done shit.’” (Id.) Williams claims Plaintiff “appeared extremely nervous.” (Id. at ¶
21    6.) Plaintiff told Williams that he was “not a 4th waiver” and he would give Williams his
22    identification card. (Id. at ¶ 7.) Williams asked Plaintiff to “stop walking around and to
23    stand on the side of the truck.” (Id.) Plaintiff “ignored [Williams] commands and started
24    running.” (Id.)
25           Williams “started running after the male because [his] investigation was not
26    complete and now his act of running away provided [him] with probable cause his
27    unprovoked flight was now violating California Penal Code Section 148(a)(1) by
28    resisting or delaying [Williams] duty to investigate.” (Id. at ¶ 8.) Williams “ran after him
                                                    3
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.784 Page 4 of 21



1     while shouting commands for him to ‘stop’!” Williams, while running, attempted to grab
2     Plaintiff “by his sweatshirt with [his] right hand.” (Id.) Plaintiff “slightly turned to the
3     left while continuing to run” which caused Williams to lose his “footing and [fall] to the
4     ground.” (Id.) Williams had injuries to his “left index and ring fingers, as well as scrapes
5     to both of [his] knees as a result of the fall.” (Id.) However, Plaintiff did not stop
6     running. (See id. at ¶ 9.)
7           Williams “immediately jumped up and again began pursuing him” while giving
8     Plaintiff commands to “stop!” (Id. ¶ 10.) Williams ran across a road, “jumped over a
9     barrier,” and continued to pursue Plaintiff across “trolley tracks.” (Id.) Plaintiff “started
10    to slow down” and Williams was able to “grab a hold of him.” (Id.) While Williams was
11    “still holding on” to Plaintiff he “observed that [Plaintiff’s] hands were clenched into
12    what appears to be fists.” (Id.) “Based on [Williams’] training and experience, it
13    appeared [Plaintiff] was about to fight [him].” (Id.)
14          Because Williams “already had a hold” of Plaintiff with one hand, he “decided to
15    use [his] other hand and to pull him to the ground in a controlled takedown.” (Id. at ¶
16    11.) Plaintiff “landed on his left side and rolled onto his stomach.” (Id.) Williams
17    “placed one knee and one hand on his back to hold him in place.” (Id.) He “attempted to
18    move [Plaintiff’s] hands away from his waistband area and to place them behind his
19    back.” (Id.) Williams gave Plaintiff “commands to stop fighting” and give him his hands
20    but Plaintiff “resisted and refused.” (Id.) Plaintiff “started attempting to push himself up
21    with his left hand while his right hand stayed near his waistband.” (Id.) Williams feared
22    Plaintiff would pull a gun or knife from his waistband. (See id.) Williams also was aware
23    he was “alone with no cover units, had lost some of [his] equipment, suspected that [his]
24    radio was no longer working and [they] were in a dark area.” (Id.)
25          While “continuing to give commands for [Plaintiff] to place his hands behind his
26    back, [Williams] struck him one on the side of his head with a closed fist.” (Id.) Plaintiff
27    “immediately removed his right arm from under him and [Williams] was able to gain
28    control of his hands and move them to behind his back.” (Id.) While “securing the
                                                     4
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.785 Page 5 of 21



1     handcuffs, [Plaintiff] began yelling obscenities at [Williams] and asking why [Williams]
2     punched him.” (Id.) Williams “explained that he was reaching for his waistband and was
3     not complying with [his] orders.” (Id.) Williams declares that “[a]t no point did
4     [Plaintiff] lose consciousness, tell [Williams] that he had a port or complain of any
5     injuries as he now claims.” (Id.)
6            Later, Plaintiff “started complaining that he felt weird and was having trouble
7     breathing.” (Id. at ¶ 16.) Another officer called paramedics “approximately eight
8     minutes after [Williams] initial contact with [Plaintiff].” (Id.) Paramedics did arrive but
9     Williams “did not observe their interaction” with Plaintiff. (Id. at ¶ 17.)
10           Williams was transported to a hospital where it was noted that the “nail had come
11    off of [his] left index finger,” his “pants had ripped at both knees,” and he was diagnosed
12    with “abrasions on [his] hands and knees, and a sprained finger in [his] right hand.” (Id.
13    at ¶ 18.)
14           Williams was later “informed that while at the hospital, medical staff found a knife
15    hidden in [Plaintiff’s] waistband.” (Id. at ¶ 19.) Plaintiff was later “taken from the
16    hospital to Headquarters for processing and then booked into County Jail with charges of
17    resisting arrest causing injury” and for his “active parole warrant.” (Id.)
18    IV.    Defendant’s Motion for Summary Judgment
19           A.    Standard of Review
20           Summary judgment is appropriate when the moving party “shows that there is no
21    genuine dispute as to any material fact and the movant is entitled to judgment as a matter
22    of law.” Fed. R. Civ. P. 56(a). The “purpose of summary judgment is to ‘pierce the
23    pleadings and to assess the proof in order to see whether there is a genuine need for
24    trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)
25    (citations omitted).
26           As the moving party, Defendant “initially bears the burden of proving the absence
27    of a genuine issue of material fact.” Nursing Home Pension Fund, Local 144 v. Oracle
28    Corp. (In re Oracle Corp. Securities Litigation), 627 F.3d 376, 387 (9th Cir. 2010) (citing
                                                    5
                                                                                    3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.786 Page 6 of 21



1     Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). He may accomplish this by “citing
2     to particular parts of materials in the record, including depositions, documents,
3     electronically stored information, affidavits or declarations, stipulations (including those
4     made for purposes of the motion only), admission, interrogatory answers, or other
5     materials” or by showing that such materials “do not establish the absence or presence of
6     a genuine dispute, or that the adverse party cannot produce admissible evidence to
7     support the fact.” Fed. R. Civ. P. 56 (c)(1)(A), (B).
8           While Plaintiff bears the burden of proof at trial, Defendant “need only prove that
9     there is an absence of evidence to support [Plaintiff’s] case.” Oracle Corp., 627 F.3d at
10    387 (citing Celotex, 477 U.S. at 325); see also Fed. R. Civ. P. 56(c)(1)(B). Indeed,
11    summary judgment should be entered, after adequate time for discovery and upon
12    motion, against a party who fails to make a showing sufficient to establish the existence
13    of an element essential to that party’s case, and on which that party will bear the burden
14    of proof at trial. See Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning
15    an essential element of the nonmoving party’s case necessarily renders all other facts
16    immaterial.” Id. In such a circumstance, summary judgment should be granted, “so long
17    as whatever is before the district court demonstrates that the standard for entry of
18    summary judgment ... is satisfied.” Id. at 323.
19          If Defendant as the moving party meets his initial responsibility, the burden then
20    shifts to Plaintiff to establish that a genuine dispute as to any material fact actually does
21    exist. Matsushita Elec. Indus. Co., 475 U.S. at 586. In attempting to establish the
22    existence of this factual dispute, Plaintiff may not rely upon the allegations or denials of
23    his pleadings, but is instead required to tender evidence of specific facts in the form of
24    affidavits, and/or admissible discovery material, to support his contention that the dispute
25    exists. See Fed. R. Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11. “A [p]laintiff’s
26    verified complaint may be considered as an affidavit in opposition to summary judgment
27    if it is based on personal knowledge and sets forth specific facts admissible in evidence.”
28    Lopez v. Smith, 203 F.3d 1122, 1132 n.14 (9th Cir. 2000) (en banc).
                                                     6
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.787 Page 7 of 21



1            Plaintiff must also demonstrate that the fact in contention is material, i.e., a fact
2     that might affect the outcome of his suit under the governing law, see Anderson v. Liberty
3     Lobby, Inc., 477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors
4     Assoc., 809 F.2d 626, 630 (9th Cir. 1987), and that the dispute is genuine, i.e., the
5     evidence is such that a reasonable jury could return a verdict for him. See Wool v.
6     Tandem Computers, Inc., 818 F.2d 1433, 1436 (9th Cir. 1987).
7            Finally, district courts must “construe liberally motion papers and pleadings filed
8     by pro se inmates and ... avoid applying summary judgment rules strictly.” Thomas v.
9     Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010). However, if Plaintiff “fails to properly
10    support an assertion of fact or fails to properly address [Defendant’s] assertion of fact, as
11    required by Rule 56(c), the court may ... consider the fact undisputed for purposes of the
12    motion ....” Fed. R. Civ. P. 56(e)(2). Nor may the Court permit Plaintiff, as the opposing
13    party, to rest solely on conclusory allegations of fact or law. Berg v. Kincheloe, 794 F.2d
14    457, 459 (9th Cir. 1986). A “motion for summary judgment may not be defeated ... by
15    evidence that is ‘merely colorable’ or ‘is not significantly probative.’” Anderson, 477
16    U.S. at 249-50 (1986); Hardage v. CBS Broad. Inc., 427 F.3d 1177, 1183 (9th Cir. 2006);
17    Loomis v. Cornish, 836 F.3d 991, 997 (9th Cir. 2016) (“‘[M]ere allegation and
18    speculation do not create a factual dispute for purposes of summary judgment.’”)
19    (quoting Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081 (9th Cir. 1996)) (brackets in
20    original)).
21           B.     Evidentiary Objections
22           In support of his Motion, Williams has submitted a “copy of the SDPD radio
23    transmissions relating to Officer Williams’ September 19, 2013 contact with Plaintiff.”
24    (Tejura Decl., ECF No. 77-2; Ex. 3, ECF No. 77-5.) In his moving papers, Williams uses
25    this recording to assert that it was only fifteen (15) seconds between the time he first got
26    out of his patrol car to the time Plaintiff “ignored Officer Williams’ commands and
27    started running north on 63rd street.” (See Def.’s Mem. of P&As in Supp. of Mot. for
28    Summ. J., [“P&As”], ECF No. 77-1 at 19.)
                                                     7
                                                                                  3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.788 Page 8 of 21



1           Williams states in his declaration that he has listened to this recording and he
2     “recogniz[ed] his voice as saying, “I’m out with one at about 6-3 and Imperial” followed
3     by Plaintiff purportedly saying “Dude, I ain’t done shit.” (Williams Decl. at ¶ 6.)
4     Williams further attests that he could then be heard to say “he’s running” which is
5     “approximately 15 seconds after [his] initial radio call.” (Id. at ¶ 8.)
6           Plaintiff objects to this recording arguing that it is “falsified” and been “tampered
7     with” as it is highly unlikely that that entire exchange between Plaintiff and Williams
8     occurred within a fifteen (15) second timeframe. (Pl.’s Opp’n, ECF No. 91, at 2.) Under
9     Federal Rule of Evidence 901, “[a]uthentication is a ‘condition precedent to
10    admissibility,’ and this condition is satisfied by ‘evidence sufficient to support a finding
11    that the matter in question is what it proponent claims.’” Orr v. Bank of America, 285
12    F.3d 764, 773 (9th Cir. 2002) (quoting Fed. R. Evid. 901(a).)
13          In response, Seetal Tejura, counsel for Williams, claims to not have “altered or
14    tampered with the recording of the San Diego Police Department’s radio transmissions.”
15    (Tejura Decl. at ¶ 2.) “Upon information and belief, the SDPD records attached to the
16    motion for summary judgment were obtained from the District Attorney’s Office.” (Id. at
17    ¶ 3.) Williams also submits the declaration for the custodian of records for the SDPD
18    Communications Division, certifying that the “records sent to you on November 21, 2013
19    in Briceno v. Williams” are a “true and correct copy.” (See Tejura Decl., Ex. 18, Decl. of
20    Cindi Hardison.”) This does not clarify the authentication of this recording nor does it
21    identify the documents or recordings that the records that were originally sent to the San
22    Diego District Attorney’s Office.
23          Williams also submits the declaration of Brooke E. Tafreshi, custodian of records
24    for the Office of the San Diego County District Attorney but this declaration also fails to
25    provide clarity on the authentication of this recording. (See id, Decl. of Brooke E.
26    Tafreshi.) Tafreshi declares that “enclosed records are true copes of discoverable District
27    Attorney records described in the deposition subpoena for business records issued in the
28    above captioned case.” (Id. at ¶ 4.) There is no description or confirmation that this
                                                     8
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.789 Page 9 of 21



1     recording was part of the records submitted. In addition, Tafreshi declares that “[a]ll
2     other records provided under this subpoena that were not created by the San Diego
3     District Attorney’s Office, are records that exist in our file but for which we cannot
4     provide certification within the meaning of the Federal Rules of Evidence.” (Id. at ¶ 6.)
5            While the Court makes no finding that there was any intentional alteration or
6     tampering with this recording, there is admissible evidence that this recording is not an
7     accurate reflection of the entire interaction between Plaintiff and Williams before
8     Plaintiff began to run. This is relevant in that Williams, at the very least, implied that the
9     recording was evidence that Plaintiff had run from him within fifteen (15) seconds of
10    their initial encounter. However, it is clear when that timeframe was challenged,
11    Williams now states that “the amount of time that it took for Plaintiff to ignore the
12    commands and flee is not a material fact.” (Reply, ECF No. 92 at 4) (emphasis in
13    original.) In addition, there is testimony from both parties regarding verbal exchanges
14    between them that are not on this recording and it is undisputed this verbal exchange took
15    place before Plaintiff began to run. However, the verbal exchange testified to by both
16    parties is not heard on this tape.
17           Defendant initially introduced this evidence on a compact disc with what appears
18    to be the logo for the City of San Diego as an exhibit to Tejura’s Declaration as “Exhibit
19    3” in support of the Defendant’s Motion. (See Tejura Decl., Ex. 3.) The only description
20    on the compact disc is “S.D.P.D. audio recording.” (Id.) Tejura’s declaration indicates
21    that the “foregoing is true and correct” with regard to the submission of all the exhibits.
22    (Tejura Decl. at 4.) However, this is insufficient to authenticate the recording. In Orr,
23    the Ninth Circuit held that a declaration from counsel that an exhibit is “true and correct”
24    cannot authenticate the exhibit if counsel lacks personal knowledge. Orr, 285 F.3d at
25    777.
26           Thus, for all the above stated reasons, the Court finds that this recording has not
27    been properly authenticated pursuant to Federal Rules of Evidence 901(a) and sustains
28    Plaintiff’s objection.
                                                    9
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.790 Page 10 of 21



1           C.     Defendant’s Arguments
2           Williams seeks summary judgment as to Plaintiff’s Fourth Amendment excessive
3     force claim against him arguing he is entitled to qualified immunity. (See Def.’s Mem. of
4     P&As at 9-20.)
5           D.     Qualified Immunity
6           “Government officials enjoy qualified immunity from civil damages unless their
7     conduct violates ‘clearly established statutory or constitutional rights of which a
8     reasonable person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir.
9     2001) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When presented with a
10    qualified immunity defense, the central questions for the court are: (1) whether the facts
11    alleged, taken in the light most favorable to Plaintiff, demonstrate that the Defendant’s
12    conduct violated a statutory or constitutional right; and (2) whether the right at issue was
13    “clearly established” at the time it is alleged to have been violated. Saucier v. Katz, 533
14    U.S. 194, 201 (2001). Although Saucier originally required the Court to answer these
15    questions in order, the U.S. Supreme Court has since held that “while the sequence set
16    forth [in Saucier] is often appropriate, it should no longer be regarded as mandatory.”
17    Pearson v. Callahan, 555 U.S. 223, 236 (2009).
18          If the Court finds that Plaintiff’s allegations do not make out a statutory or
19    constitutional violation, “there is no necessity for further inquiries concerning qualified
20    immunity.” Saucier, 533 U.S. at 201. Similarly, if the Court determines that the right at
21    issue was not clearly established at the time of the defendant’s alleged misconduct, the
22    court may end further inquiries concerning qualified immunity without determining
23    whether the allegations in fact make out a statutory or constitutional violation. Pearson,
24    555 U.S. at 236-37.
25          E.     Fourth Amendment Excessive Force
26          “Police use of force is excessive and violates the Fourth Amendment if it’s
27    objectively unreasonable under the circumstances.” Zion v. Cty of Orange, 874 F.3d
28    1072, 1075 (9th Cir. 2017); Graham, 490 U.S. at 388; Scott v. Harris, 550 U.S. 372, 383
                                                    10
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.791 Page 11 of 21



1     (2007). “Determining whether the force used to effect a particular seizure is reasonable
2     under the Fourth Amendment requires a careful balancing of the nature and quality of the
3     intrusion on the individual’s Fourth Amendment interests against the countervailing
4     governmental interests at stake.” Graham, 490 U.S. at 396.
5               1.    Nature and Quality of the Intrusion
6               The Court must first consider the “quantum of force used” to arrest Plaintiff “by
7     considering ‘the type and amount of force inflicted.’” Deorle v. Rutherford, 272 F.3d
8     1272, 1279 (9th Cir. 2001) (citation omitted.) Here, Williams attests that when he got a
9     “hold of [Plaintiff] with one hand, [Williams] decided to use [his] other hand to pull him
10    to the ground in a controlled takedown.” (Williams Decl. at ¶ 11.) While Plaintiff was
11    lying on his stomach, with his knee on his back, he “struck [Plaintiff] once on the side of
12    his head with a closed fist.” (Id. at ¶ 11.) Plaintiff testified in his deposition that
13    Williams “grabbed [him] from the back of [his] neck, slammed [him[ on the floor, started
14    punching [him], kneeing [him].” (Pl.’s Depo at 40:3-5.) Plaintiff further testified that he
15    believed he was struck “three to five times” by Williams with a closed fist. (Id. at 23:10.)
16    Plaintiff also believes he “blacked out.” (Id. at 44:17-18.)
17              Williams argues that “the use of physical force to control and handcuff Plaintiff
18    was reasonable given his sudden, active, physical moves” and he “used ‘measured and
19    ascending’ actions that corresponded to Plaintiff’s escalating physical resistance in order
20    to gain his compliance.” (Def.’s P&As at 19.) Williams claims Plaintiff’s “hands were
21    clenched into what appeared to be fists” and “planted his feet in what appeared to be a
22    fighter’s stance” immediately before he grabbed Plaintiff and took him to the ground.
23    (Williams Decl. at ¶ 10.) Williams claims that Plaintiff’s behavior is defined by “SDPD
24    procedure 1.04 as ‘Assaultive Behavior.’” (Id.) Thus, in response to this “assaultive
25    behavior” Williams “used a take-down procedure to be able to keep Plaintiff from
26    running again, to keep him from fighting, and to place him into handcuffs.” (Def.’s P&As
27    at 20.)
28
                                                      11
                                                                                  3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.792 Page 12 of 21



1           Williams also argues that Plaintiff’s action constituted “Active Resistance” which
2     is defined by SDPD procedure as “behavior that consists of a refusal to comply with
3     verbal commands and conveys a threat to the officer or another person, or consists of
4     physical opposition to attempts of control by the officer.” (Def.’s P&As at 20.) In
5     support of his position that the force he used was reasonable, Williams submits the
6     declaration of Debbie Eglin, a “31-year law enforcement veteran with the San Diego
7     County Sheriff’s Department and the San Diego County Marshal.” (Id., ECF No. 77-17,
8     Ex. 15, Declaration of Debbie Eglin [hereafter Eglin Decl.] at ¶ 1.) Eglin opines that
9     Williams “used reasonable force in self-defense, to overcome active resistance and to
10    stop the assaultive behavior” and “pursuant to standard police policies, there does not
11    appear to be any violation of policy, procedure or training by Officer Williams.” (Eglin
12    Decl. at ¶ 19.)
13          SDPD procedure defines “Defending Force” as the “force needed to stop assaultive
14    behavior against an officer or another person.” (Def.’s P&As at 15, Ex. 12 at 48.) It also
15    states that this “level of force generally involves impact strikes by an officer” which can
16    be “delivered either by personal body weapons (e.g., hands, fee, knees, etc.) or impact
17    weapons.” (Id.)
18          Plaintiff testified in his deposition that he was “trying to avoid [Williams] grabbing
19    [him] or hurting [him]” and when he “slowed down” he was “slammed” onto the floor by
20    Williams. (Pl.’s Depo at 40:1-4.) This testimony contradicts Williams declaration that
21    Plaintiff was in a “fighting stance” when Williams used force against Plaintiff to take
22    Plaintiff to the ground. There is also a dispute as to whether Williams could reasonably
23    believe that Plaintiff was reaching for a weapon necessitating his use of force in punching
24    Plaintiff in the head. The “factors articulated in Graham, and other factors bearing on the
25    reasonableness of a particular application of force are not to be considered in a vacuum
26    but only in relation to the amount of force used to effect a particular seizure.” Smith v.
27    City of Hemet, 394 F.3d 689, 701 (9th Cir. 2005) (en banc) (quoting Chew v. Gates, 27
28    F.3d 1432, 1441 (9th Cir. 1994).)
                                                   12
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.793 Page 13 of 21



1           There is no dispute that Williams caused Plaintiff to be taken to the ground and he
2     punched him in the head with a closed fist at least one time. Plaintiff claims he was
3     punched in the head several times. Delivering a blow to the head can cause a “substantial
4     risk of death or serious bodily injury.” Bryan v. MacPherson, 630 F.3d 805, 825 n. 6 (9th
5     Cir. 2010). Here, the Court finds that the undisputed facts demonstrate that the use of
6     force in this matter was severe. Thus, viewing the facts in the light most favorable to
7     Plaintiff, a jury could find that Williams used force that caused Plaintiff serious bodily
8     injury.
9           2.     Governmental Interests
10          The Ninth Circuit “assess[es] reasonableness using the non-exhaustive Graham
11    factors: ‘the severity of the crime at issue, whether the suspect poses an immediate threat
12    to the safety of the officers or others, and whether he is actively resisting arrest or
13    attempting to evade arrest by flight.’” Zion, 874 F.3d at 1075 (quoting Graham, 490 U.S.
14    at 396). “Because [the excessive force inquiry] nearly always requires a jury to sift
15    through disputed factual contentions, and to draw inferences therefrom, [the Ninth Circuit
16    has] held on many occasions that summary judgment or judgment as a matter of law in
17    excessive force cases should be granted sparingly.” Smith, 394 F.3d at 701 (citing Santos
18    v. Gates, 287 F.3d 846, 853 (9th Cir 2002).)
19                 a.     Severity of the crime
20          Williams claims he “approached Plaintiff and the female that he was with because
21    he had a duty to investigate what appeared to be suspicious activity occurring in between
22    two cars and with Plaintiff holding what appeared to be an open alcohol container.”
23    (Def.’s P&As at 19 citing Williams Decl. at ¶ 5.) Williams declares “San Diego had a
24    municipal code that states that it was unlawful to consume any alcoholic beverage on
25    public property (with a few exceptions that did not appear to apply here).” (Williams
26    Decl. at ¶ 5.) Williams does not indicate what the penalty is for violating this municipal
27    code and does not set forth any facts to suggest that this is a serious crime. See Nehad v.
28    Browder, 929 F.3d 1125, 1136 (9th Cir. 2019) (“[A] particular use of force would be
                                                     13
                                                                                  3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.794 Page 14 of 21



1     more reasonable, all other things being equal, when applied against a felony suspect than
2     when applied against a person suspected of only a misdemeanor.”)
3           However, in his testimony at Plaintiff’s preliminary hearing, Williams testified that
4     he initially saw “some type of narcotic transaction or something narcotic going on” when
5     he first saw Plaintiff. (Pl.’s Opp’n, ECF No. 91, at 37.) Williams also testified that when
6     he made “eye contact” with Plaintiff, Plaintiff “turned away from the female, went to the
7     west curb line, and appeared to be hiding from [Williams] behind the truck that was
8     there.” (Id.) Williams “didn’t know if [Plaintiff] was hiding something or trying to
9     retrieve something he could be concealing narcotics or also retrieving a weapon or hiding
10    a weapon of some sort.” (Id.) Williams later admits that when he first saw Plaintiff that
11    he “couldn’t really see his hands and it was extremely dark at that time, so no,
12    [Williams] didn’t really even see his hands at that time.” (Id. at 54.) Williams further
13    acknowledges that he “didn’t see [Plaintiff] with the alcoholic beverage.” (Id. at 57.) As
14    stated above, in his moving papers, Williams argues that Plaintiff was “holding what
15    appeared to be an open alcohol container” but this is not his testimony in the preliminary
16    hearing or in the declaration he filed in support of his motion.
17          Plaintiff claims, and Williams confirms, that when he was approached by Williams
18    he offered to show Williams his identification. (See Comp. at 3; Williams Decl. at ¶ 7.)
19    In his deposition testimony, Plaintiff testified that he “tried to offer [Williams] my ID”
20    but Williams “kept telling him I don’t want your ID.” (Def.’s P&As, Ex. 14, Pl.’s Depo
21    at 29:13-18.) Williams does not dispute this testimony.
22          The severity of the crime at issue, the open alcohol container purported violation
23    and Plaintiff leaving the scene before the investigation was completed, does not weigh in
24    Williams’ favor. At the time Williams used force on Plaintiff, the offense of having an
25    open container of alcohol alone is not severe for the purposes of this analysis. See Smith,
26    394 F.3d at 702 (Finding that the “circumstances are not such in this case to warrant the
27    conclusion that [plaintiff] was a particularly dangerous criminal or that his offense was
28    especially egregious.”) Moreover, Williams declared that he had “never met Marcus
                                                   14
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.795 Page 15 of 21



1     Briceno prior to September 19, 2013” to the “best of his recollection” and thus, he had no
2     knowledge that Plaintiff was a suspect for any other criminal activity at the time he
3     stopped him. (Williams Decl. at ¶ 2.) Williams offers no testimony or evidence that he
4     was aware that Plaintiff had an outstanding warrant during the events giving rise to this
5     matter.
6                  b.     Immediate threat to the safety of officers or others
7           Of all the factors to be considered, “the ‘most important’ one is ‘whether the
8     suspect posed an immediate threat to the safety of the officers or others.’” S.B. v. County
9     of San Diego, 864 F.3d 1010, 1013 (9th Cir. 2017) (quoting George v. Morris, 736 F.3d
10    829, 838 (9th Cir. 2013)).
11          Williams attests that when he was finally able to “grab a hold” of Plaintiff, Plaintiff
12    “turned around towards [him]” at which time Williams observes Plaintiff’s hands were
13    “clenched into what appeared to be fists.” (Williams Decl. at ¶ 10.) Williams further
14    attests that Plaintiff’s “fists were near his chest and he planted his feet in what appeared
15    to be a fighter’s stance.” (Id.) Williams believed that, based on his “experience and
16    training,” Plaintiff was about to fight him which is interpreted as “assaultive behavior” as
17    defined by “SDPD procedure.” (Id.) Williams “pull[ed] [Plaintiff] to the ground in a
18    controlled takedown.” (Id. at ¶ 11.) Plaintiff “landed on his left side and rolled onto his
19    stomach.” (Id.) Williams declares that Plaintiff “resisted and refused” to put his hands
20    behind his back. (Id.) Plaintiff’s right hand was “near his waistband” and Williams
21    declares to have had “several prior instances where suspects have pulled guns and knives
22    from their waistbands.” (Id.) However, “a simple statement by an officer that he fears
23    for his safety or the safety of others is not enough; there must be objective factors to
24    justify such a concern.” Deorle v. Rutherford, 272 F.3d 1272, 1281 (9th Cir. 2001).
25          Plaintiff testified that Williams “slammed [him] on the ground” and he “landed” on
26    his stomach. (Pl.’s Depo at 43:2-8.) Plaintiff fell “face-first to the floor” and was trying
27    to “protect [his] hands at the same time.” (Id. at 43:12-14.) Plaintiff further testified that
28    Williams said nothing to him as he “started punching” Plaintiff. (Id. at 43:15-16.)
                                                    15
                                                                                 3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.796 Page 16 of 21



1     Plaintiff also claims in his verified Complaint that he had stitches in his right hand and a
2     “pick” line in his left arm. (Compl. at 3.) Thus, there is a material issue of disputed fact
3     as to whether Williams gave Plaintiff any commands before striking him in the head.
4             It is undisputed that Plaintiff had a knife in his possession at the time of the
5     incident. Plaintiff describes this knife as a “beer bottle opener, a little like a key chain
6     little knife.” (Pl.’s Depo at 24:23-25.) However, Williams did not discover this knife
7     after he gained control of Plaintiff nor does he allege that he searched Plaintiff for
8     weapons after Plaintiff was handcuffed. In addition, there is no evidence in the record
9     that the responding officers, Defendant Chris Cummings and Officer Sarah Sutter,
10    searched Plaintiff for weapons before transporting him to the hospital. Instead, “[w]hile
11    the hospital staff were assessing Mr. Briceno for injuries, a small knife was located in his
12    waistband.” (Def.’s P&As, Ex. 13, Declaration of Sarah Sutter [hereafter Sutter Decl.] at
13    ¶ 8.) The fact that the record is devoid of evidence that Plaintiff was searched for
14    weapons after he was placed in handcuffs and transported to the hospital does not lend
15    support to Williams claim that he feared Plaintiff had a weapon when he struck him in the
16    head.
17            Viewing the evidence in light most favorable to Plaintiff, a reasonable jury could
18    find that Plaintiff did not pose an “immediate threat” to Williams’ safety or others.
19                  c.     Resisting or evading arrest
20            Here, the evidence in the record, while viewing it in the light most favorable to the
21    Plaintiff, it is undisputed that Plaintiff actively evaded arrest when he ran from Williams.
22    Plaintiff admits in his deposition that Williams was giving him “commands” while he ran
23    away from Williams but nonetheless, he continued to run. (Pl.’s Depo at 40:18-19.)
24    However, there are disputed facts as to whether Plaintiff was actively resisting arrest after
25    Williams took Plaintiff to the ground. The record before the Court does not set forth
26    undisputed evidence that Williams gave Plaintiff sufficient time to respond to his
27    commands before punching Plaintiff in the head or that he gave Plaintiff any commands
28    at all before punching him in the head with a closed fist.
                                                      16
                                                                                   3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.797 Page 17 of 21



1            A jury could find that Plaintiff’s purported resistance after he was taken to the
2     ground “was not ‘particularly bellicose’” and was not sufficient to justify the force used
3     by Williams against Plaintiff. Smith, 394 F.3d at 703-04 (the plaintiff’s resistance, while
4     not completely passive, did not appear to be “particularly bellicose” and thus, a jury
5     could find that the “totality of force” used was unreasonable.)
6            Based on the evidence in the record before it, and in light of the relevant law, the
7     Court finds that a reasonable jury could find that Williams violated Plaintiff’s Fourth
8     Amendment rights. See Green v. City & Cty. of San Francisco, 751 F.3d 1039, 1049 (9th
9     Cir. 2014) (finding “inherently fact specific” inquiry of excessive force claims “should
10    only be taken from the jury in rare cases.”)
11           F.    Clearly Established
12           As noted above, genuine disputes of material fact exist as to whether Williams
13    violated Plaintiff’s Fourth Amendment rights. If Plaintiff’s claims are presumed true, this
14    evidence could establish that Williams used excessive force against Plaintiff. See Jeffers,
15    267 F.3d at 907 (citing Crawford-El v. Britton, 523 U.S. 574, 598 (1998)). Thus, “the
16    next . . . step is to ask whether the right was clearly established.” Saucier, 533 U.S. at
17    201.
18           A right is “clearly established” when its contours are “sufficiently clear that a
19    reasonable official would understand that what he is doing violates that right.” Id. at 202.
20    However, “the clearly established right must be defined with specificity.” City of
21    Escondido v. Emmons, __ U.S. __, 139 S.Ct. 500, 503 (2019). “Qualified immunity
22    attaches when an official’s conduct does not violate clearly established statutory or
23    constitutional rights of which a reasonable person would have known.” Kisela v. Hughes,
24    584 U.S. __, 138 S.Ct. 1148, 1152 (2018). “Specificity is especially important in the
25    Fourth Amendment context, where the Court has recognized that it is sometimes difficult
26    for an officer to determine how the relevant legal doctrine, here excessive force, will
27    apply to the factual situation the officer confronts.” Id. at 1152.
28
                                                     17
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.798 Page 18 of 21



1                  1.     Take down
2           Williams argues that “[t]here is no case law that would have placed Officer
3     Williams on notice that his take-down of Plaintiff could have been unconstitutional.”
4     (Def.’s P&As at 25.) “Except in the rare case of an ‘obvious’ instant of constitutional
5     misconduct” the Plaintiff must “identify a case where an officer acting under similar
6     circumstances” was “held to have violated the Fourth Amendment.” Sharp v. County of
7     Orange, 871 F.3d 901, 911 (9th Cir. 2017) (quoting White v. Pauly, __ U.S. __, 136 S.Ct.
8     305, 308 (2015) (per curiam).) In other words, Plaintiff “must point to prior case law that
9     articulates a constitutional rule specific enough” to alert Williams that his “particular
10    conduct was unlawful.” Id. “A case directly on point” is not required “for a right to be
11    clearly established,” however, “existing precedent must have placed the statutory or
12    constitutional question beyond debate.” Kisela, 138 S.Ct. at 1152.
13          In 2016, the Ninth Circuit, in an unpublished decision, found in 2013 a police
14    officer who “executed a hands-on takedown” during the course of an arrest was entitled
15    to qualified immunity because “even assuming the takedown involved an unreasonable
16    application of force, the contours of the law were not sufficiently clear to put any
17    reasonable officer on notice that tackling [plaintiff] would violate the Constitution.”
18    Saetrum v. Vogt, 673 Fed.Appx. 688 (9th Cir. 2016). In 2017, the Ninth Circuit, in a
19    published opinion, found there was sufficient evidence to support a jury’s finding that an
20    officer who employed a “leg sweep maneuver” to take down the plaintiff during an arrest,
21    even when the plaintiff was “noncompliant,” used excessive force against the plaintiff in
22    violation of their Fourth Amendment rights. See Shafer v. County of Santa Barbara, 868
23    F.3d 1110, 1117 (9th Cir 2017). However, the Ninth Circuit also found that this officer
24    was entitled to qualified immunity because the constitutional violation with regard to a
25    “takedown” during the course of an arrest was not “clearly established.” Id.
26          The Court looked to many of the same cases previously examined in Saetrum in
27    which the facts indicated that officers had used “comparable degrees of force” but found
28    that none of these cases “involved the challenging environment or an act of physical
                                                    18
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.799 Page 19 of 21



1     resistance or obstruction by the arrestee.” Id. at 1118 (citing Meredith v. Erath, 342 F.3d
2     1057, 1061 (9th Cir. 2003); Wall v. Cty of Orange, 364 F.3d 1107, 1111-12 (9th Cir.
3     2004); Hansen v. Black, 885 F.2d 642, 645 (9th Cir. 1989); Blankenhorn v. City of
4     Orange, 485 F.3d 463, 478-79 (9th Cir. 2007).) While the Court acknowledged that they
5     “do not require a case to be ‘on all fours,” they were unable to “identify a case where an
6     officer acting under similar circumstances” was “held to have violated the Fourth
7     Amendment.” Shafer, 868 F.3d at 1117-18. In the case before this Court, Williams is
8     alleged to have used excessive force against Plaintiff by using a “takedown” method after
9     Plaintiff actively fled from Williams which is similar to the fact pattern in Shafer. The
10    Court in Shafer found in 2017 that there was no case that they were able to identify
11    “where an officer acting under similar circumstances” was “held to have violated the
12    Fourth Amendment.” Id. at 1117. Thus, as the actions giving rise to the case before this
13    Court were alleged to have arisen in 2013, the Court finds that Williams is entitled to
14    qualified immunity for this use of force in light of the failure to “identify specific
15    constitutional precedents to alert [Williams] that his particular was unlawful.” Id at 1118.
16                 2.     Punch
17          The second action by Williams in which he is alleged to have used excessive force
18    is his admission that he hit Plaintiff with a closed fist to Plaintiff’s head to gain
19    compliance in order to place him in handcuffs.
20          As for these set of facts, there is case law that establishes a right to be free from
21    being struck in the head by a police officer in circumstances very similar to the
22    circumstances of this matter. In Blankenhorn, the Ninth Circuit held in 2007 that the act
23    of punching the plaintiff while he was on the ground being handcuffed was unreasonable
24    force even if the plaintiff had been resisting arrest. See Blankenhorn, 485 F.3d at 480.
25          Williams claims that he was worried Plaintiff was reaching for a weapon, and it
26    was later determined that Plaintiff did carry a knife. However, Williams purported
27    concern conflicts with the fact that Williams and the other officers who arrived on the
28    scene failed to discover this weapon or even search for any weapon that Plaintiff may
                                                     19
                                                                                  3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.800 Page 20 of 21



1     have been carrying. Moreover, Plaintiff disputes that he was reaching for a weapon and
2     that he was trying to protect further injury to his arms after being thrown to the ground.
3     When there are disputed facts in deciding whether Defendant is entitled to qualified
4     immunity, Williams is only entitled to qualified immunity on the facts as alleged by the
5     non-moving party which is Plaintiff. Blankenhorn, 485 F.3d at 477.
6           The Court finds that the holding in Blankenhorn clearly established to a reasonable
7     officer in 2013 that it is unlawful to punch a suspect while they are being handcuffed if
8     they pose no immediate threat to officers or the public.
9            Accordingly, viewing the facts regarding the punch or punches to his head after he
10    was taken to the ground by Williams in the light most favorable to Plaintiff, the Court
11    finds Plaintiff has sufficiently produced evidence to satisfy both prongs of the qualified
12    immunity analysis as to this Fourth Amendment excessive force claim.
13          The Court DENIES Williams’ Motion for Summary Judgment as to Plaintiff’s
14    Fourth Amendment claims arising from the punch(es) to his head but GRANTS
15    Williams’ Motion for Summary Judgment as to Plaintiff’s Fourth Amendment claims
16    arising from Williams takedown of Plaintiff to the ground on the basis of qualified
17    immunity.
18          G.     Punitive Damages
19          Williams argues “Plaintiff’s punitive damages also fails” as punitive damages are
20    only available under § 1983 when “the defendant’s conduct is shown to be motivated by
21    evil motive or intent, or when it involves reckless or callous indifference to the federally
22    protected rights of others.” (Def.’s P&As at 26) (citing Smith v. Wade, 461 U.S. 30, 56
23    (1983)). The Ninth Circuit has held that this standard does not require actual malicious
24    conduct, but rather, permits punitive damages in instances of reckless or callous
25    indifference to the constitutional rights of a defendant. See Dang v. Cross, 422 F.3d 800,
26    807 (9th Cir. 2005).
27          Factual issues remain as to whether Williams used excessive force against Plaintiff
28    and thus, factual issues remain as to whether Williams’ conduct rose to the level of
                                                   20
                                                                                3:16-cv-01665-JAH-AGS
     Case 3:16-cv-01665-JAH-AGS Document 96 Filed 10/15/20 PageID.801 Page 21 of 21



1     “reckless or callous indifference.” Id. Thus, the Court DENIES Williams’ Motion for
2     Summary Judgment on the issue of punitive damages.
3     V.    Conclusion and Order
4           In light of the above, the Court:
5           (1) GRANTS in part, and DENIES in part, Defendant William’s Motion for
6     Summary Judgment pursuant to Fed. R. Civ. P. 56 (ECF No. 77.)
7           It is further Ordered that:
8           (2) Plaintiff must show cause no later than forty-five (45) days from the date of
9     this Order why the claims against Defendant Cummings should not be dismissed for want
10    of prosecution pursuant to Federal Rule of Civil Procedure 4(m).
11
12          IT IS SO ORDERED.
13
14
15    Dated: October 15, 2020
16                                              Hon. John A. Houston
                                                United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28
                                                 21
                                                                               3:16-cv-01665-JAH-AGS
